id office uilc cca-413144-09 -------------- number release date from ----------------------- sent mon pm to -------------- cc ----------------- subject re period of limitations and year carryback loss we cannot say whether the taxpayers will receive a refund or what the amount of the refund will be as we stated in our response we are only answering the question of whether the period of limitations for the credit or refund is open for a taxpayer to claim a refund there are a number of requirements that must be met a one of these requirements is the period of limitations which is the question we addressed in our email to you as we said there are two parts to this limits on whether the claim was filed timely and will even be considered in the first place and if the claim was filed timely there may be a limit on the amount of the credit or refund based on when the claim was filed b there are also other requirements that must be met for a taxpayer to receive a credit or refund the claim must be calculated correctly and follow the other requirements of the law and importantly there must actually be an overpayment in order for a taxpayer to receive a credit or refund whether there is an overpayment depends on the amount of tax assessed and the payments that have been made in the tax_year under consideration the questions you ask below appear to fall into the areas in paragraph that we named b for ease of discussion some of the questions you ask are beyond the scope of the statute_of_limitations issue while others are dependent upon the facts of the case as the questions are beyond the scope of the statute_of_limitations issue we would not be in a position to address those questions even if we knew all the facts however there is no reason to believe the amount of any overpayment would equal the amount of the nol_carryback remember the nol carried back will reduce the taxable_income which in turn reduces the amount of tax due if the nol reduces the taxable_income to zero then any payments made in excess of that amount should constitute an overpayment what sec_6511 does is allow a credit or refund of an overpayment that results from the carryback of an nol assuming the conditions of d a are satisfied
